PER OURIAM
Wife appeals from an order on husband’s motion to require wife to pay child support for the parties’ minor child residing with husband and wife’s cross-motion to require husband to increase support for the two minor children residing with wife. The trial court, presumably applying the formula of Smith v. Smith, 290 Or 675, 626 P2d 342 (1981), ordered wife to pay $100 a month support for the minor child living with husband and required husband to increase his support payment for the two minor children residing with wife from $150 per month each to $200 per month each.
On de novo review we conclude that wife did not sustain her burden of proof to support her contentions as to the cost of raising the children to justify the increase awarded by the trial court. By the same token we conclude that the evidence submitted by husband did not justify requiring wife to pay $100 per month child support for the child residing with husband, considering both wife’s and husband’s incomes.
Reversed. Costs to appellant.